People v Myers (2020 NY Slip Op 01840)





People v Myers


2020 NY Slip Op 01840


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: SMITH, J.P., CENTRA, NEMOYER, WINSLOW, AND DEJOSEPH, JJ. (Filed Mar. 13, 2020.) 


MOTION NOS. (770-771/11) KA 10-00418. KA 10-00419. 

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vNATHANIEL MYERS, DEFENDANT-APPELLANT. (APPEAL NO. 1.)
THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vNATHANIEL MYERS, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.